DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  typo errors.
Claim 8, lines 11-14 recite: “…surface area; and a case for said mobile device, wherein the plurality of attachment points are spaced apart are dimensioned for removably attaching to said case. fluid/semifluid product in the pouch.” It appears that this sentence has a couple of typo errors.  Firstly, it appears that the punctuation mark after the word “case” should be a semicolon “;”, instead of a period “.”.  Secondly, if the sentence “fluid/semifluid product in the pouch” is intended to be the last limitation of the claim, then the phrase “and” should not be present after the phrase “surface area;”. 
For purposes of examination, examiner will interpret claim 8, lines 11-14 as reciting: “…surface area; a case for said mobile device, wherein the plurality of attachment points are spaced apart are dimensioned for removably attaching to said case; and a fluid/semifluid product in the pouch.”
Claim 9 is objected to because of the following informalities:  limitation is redundant.
Claim 9 recites: “…further comprising a fluid/semifluid product in the pouch, wherein the fluid/semifluid product has primarily sanitation or disinfectant properties.”  This limitation is redundant because it is already disclosed in claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “…a case for said mobile device, wherein the plurality of attachment points spaced apart are dimensioned for removably attaching to said case…”lines 12-13.  There is no mention of a plurality of attachment points previously in claim 8.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 9-10 are rejected because they depend on rejected claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Charon, J. (FR3029077A1, relied on machine translation, hereinafter Charon). 
In regards to Claim 1, Charon discloses a piggybacking container for a mobile device, comprising: 
a pouch (CS flexible pouch) having a fluidly connected conduit (see figure 8 and  paragraph [0018]); 
the pouch (CS) being dimensioned to have a pouch surface area generally coextensive with a surface area of said mobile device (TM) (see figure 8 and paragraph [0018]); and 
a plurality of attachment points spaced apart along a periphery of the pouch for removably attaching to said mobile device (see paragraph [0018]; Charon discloses a mobile phone handset (TM) and a flexible or rigid protective shell (CQ) consisting of a hollow rectangle parallelepiped in one piece of compatible dimensions which is adapted to the mobile phone handset (TM) that it protects.  The flexible or rigid protective shell (CQ) has an interior layout that is compatible and adapted to receive by snap-in/snap-fastening a flexible pouch (CS) holding a liquid perfume (PL), and is further installed on the handset (TM).).
Examiner notes that although Charon is silent in regards to the pouch having a plurality of attachment points spaced apart along a periphery of the pouch for removably attaching to said mobile device, Charon clearly discloses that the flexible pouch (CS) has snap-in/snap-fastening means, i.e. attachment point.  Therefore, it is considered prima facie obvious to have a plurality of snap-in/snap-fastening means spaced apart along a periphery of the pouch for removably attaching to said mobile device because it is a mere engineering design choice to in order to obtain a desired end-result, such as for improved fixing of the flexible pouch the mobile device and because it is a mere duplication of parts and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 2, Charon discloses further comprising a fluid/semifluid product (PL) in the pouch (CS) (see paragraph [0018]). 
In regards to Claim 6, Charon discloses the piggybacking container as recited in claim 1.  Charon further discloses wherein the shell of the invention is characterized in that it covers the entire rear plane and peripheral planes of the mobile phone handset and it preferably receives in its interior, sandwiched between the rear plane of the handset and its internal plane, in an integrated or attached manner, a flexible, fixed or interchangeable, disposable or rechargeable perfume reserve (flexible pouch (CS)), totally covering the surface of the rear plane of the handset (see paragraph [0004]). 
Examiner notes that applicant discloses on page 4, lines 11-15 that: “Referring to FIGS. 1 through 5, the present invention may include a mobile device piggybacking apparatus 10. The piggybacking apparatus 10 may include a flexible pouch 12, which is re-usable and re-fillable. The pouch 12 may be slim or otherwise have a depth of approximately 1mm or less, while having a height and a width that range between 70 to 75 mm and 150 to 160 mm, respectively; in other words, dimensioned to be generally coextensive with a standard smart phone surface area.”  Therefore, although Charon is silent in regards to wherein the pouch surface area is defined by a height and a width that each range between 70 and 75 millimeters and 150 to 160 millimeters, respectively, Charon clearly discloses that the flexible perfume reserve totally covers the surface of the rear plane of the headset, it is reasonably obvious, absent evidence to the contrary, that Charon’s flexible perfume reserve has a surface area defined by a height and a width that each range between 70 and 75 millimeters and 150 to 160 millimeters, as claimed by the applicant, since the Charon’s flexible pouch is substantially identical in structure as the pouch claimed by the applicant.  See MPEP 2112.01.
In regards to Claim 7, Charon discloses further comprising a case (CQ) for said mobile device (TM), wherein the plurality of attachment points spaced apart are dimensioned for removably attaching to said case (CQ) (see figure 8 and paragraph [0018]). 
Examiner notes that although Charon is silent in regards to the pouch having a plurality of attachment points spaced apart along a periphery of the pouch for removably attaching to said mobile device, Charon clearly discloses that the flexible pouch (CS) has snap-in/snap-fastening means, i.e. attachment point.  Therefore, it is considered prima facie obvious to have a plurality of snap-in/snap-fastening means spaced apart along a periphery of the pouch for removably attaching to said mobile device because it is a mere engineering design choice to in order to obtain a desired end-result, such as for improved fixing of the flexible pouch the case  and because it is a mere duplication of parts and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Charon in view of Chauvin et al. (FR3042689A1-relied on machine translation, hereinafter Chauvin).

In regards to Claim 3, Charon discloses the piggybacking container as recited in claim 1, but does not explicitly disclose wherein the fluid/semifluid has a primarily sanitation or disinfectant properties.  
However, Chauvin teaches a shell for a mobile telephone capable of spraying a perfume contained in a receptacle integrated into the shell (see paragraph [0001], lines 13-14).  The shell makes it possible to simultaneously transport perfume and other liquids such as antiseptic solutions, i.e. sanitation or disinfectant properties (see paragraph [0001], lines 77-78). The integrated shell with the perfume receptacle comprises the shell (#1) for a mobile telephone (T), the outer face (E) of which has a perfume receptacle (#7), i.e. cartridge, to be accommodated/integrated to the shell.  
Since Chauvin makes equally operable the transport of perfume and other liquids such as antiseptic solutions, which have disinfectant properties, it would have been obvious by one of ordinary skill in the art to modify the piggybacking container as disclosed by Charon by substituting a know fluid for another known fluid, such as a fluid having disinfectant properties, as claimed by the applicant, with a reasonable expectation of success, as Chauvin teaches a shell for a mobile telephone capable of spraying a perfume contained in a receptacle integrated into the shell, wherein the shell makes it possible to simultaneously transport perfume and other liquids such as antiseptic solutions, whereby the integrated shell with the perfume receptacle comprises the shell for a mobile telephone, the outer face of which has a perfume receptacle to be accommodated/integrated to the shell, thereby making it easy for the user to spray or diffuse the antiseptic on demand and hence, improve the level of protection against bacteria, viruses and germs. 
In regards to Claim 4, Charon discloses the piggybacking container as recited in claim 1, but does not explicitly disclose wherein the plurality of attachment points is a plurality of clips. 
However, Chauvin teaches a shell for a mobile telephone capable of spraying a perfume contained in a receptacle integrated into the shell (see paragraph [0001], lines 13-14).  The shell makes it possible to simultaneously transport perfume and other liquids such as antiseptic solutions (see paragraph [0001], lines 77-78). The integrated shell with the perfume receptacle comprises the shell (#1) for a mobile telephone (T), the outer face (E) of which has a perfume receptacle (#7), i.e. cartridge, to be accommodated/integrated to the shell.  The integrated shell with the perfume receptacle comprises a plurality of clips around the periphery of the integrated shell for removably attaching the integrated shell to the mobile telephone (see figures 6-7 below).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the piggybacking container as disclosed by Charon by having the plurality of attachment points to be a plurality of clips, as claimed by the applicant, with a reasonable expectation of success, as Chauvin teaches a shell for a mobile telephone capable of spraying a perfume contained in a receptacle integrated into the shell, wherein the shell makes it possible to simultaneously transport perfume and other liquids such as antiseptic solutions, whereby the integrated shell with the perfume receptacle comprises the shell for a mobile telephone, the outer face of which has a perfume receptacle to be accommodated/integrated to the shell, and the integrated shell with the perfume receptacle comprises a plurality of clips around the periphery of the integrated shell for removably attaching the integrated shell to the mobile telephone, thereby efficiently protecting the mobile telephone while also providing perfume diffusion to the user on demand (see figures 6-7 below).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For Claims 8-10, no art rejection has been made for these claims.  These have only been rejected under 35 USC 112 § (b) as discussed in the above office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759